Citation Nr: 1708145	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

2. Entitlement to service connection for a left elbow injury.

3. Entitlement to service connection for a right hallux injury.

4. Entitlement to service connection for a right knee injury.

5. Entitlement to service connection for a left knee injury.

6. Entitlement to service connection for degenerative joint disease (DJD) of the left ankle.

7. Entitlement to service connection for hemorrhoids.

8. Entitlement to service connection for chronic gastroenteritis.  

9. Entitlement to service connection for a right shoulder condition (claimed as DJD).

10.  Entitlement to service connection for a right wrist condition (claimed as DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1994. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from October 2008 and August 2009 rating decisions of the VA Regional Office (RO) in Phoenix, Arizona.   

The Board will grant the claim for service connection for hemorrhoids.  

The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is medical evidence consisting of a VA opinion causally linking hemorrhoids to the original finding of that condition as documented in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for hemorrhoids.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the evidence is sufficient to grant service connection for hemorrhoids.  

Preliminarily, under the Veterans Claims Assistance Act of 2000 (VCAA) there are specific duties to notify and assist a claimant with the development of a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014).  Because the benefit sought is being granted in full, discussion of VCAA compliance is not required.  

Service connection will be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection is also available for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016). 

Basic requirements for service connection are (1) a current disability; (2) and in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this matter, there is an uncontroverted basis to award service connection.  As indicated in his Service Treatment Records (STRs), in August 1991 the Veteran was found to have external hemorrhoids along with fissure, with intermittent discomfort and bleeding.  Subsequently, after the Veteran filed this claim, he underwent a September 2008 VA examination at which point he reported hemorrhoids since 1991 that were constantly present.  The objective examination confirmed hemorrhoids, not reducible, with inflammation.  The examiner opined that, "it is at least as likely as not [that] the [V]eteran[']s current conditions, including... hemorrhoids and anal fissures are related to the conditions for which the [V]eteran was treated in service because all of these ailments are well documented in the [V]eteran[']s medical record."  In addition to the medical evidence, in October 2009 correspondence the Veteran reported having had hemorrhoids continuously since service discharge.

Given in-service symptomatology, his reported history of persistence of symptoms since service, and the September 2008 medical opinion, the criteria are met for service connection.  Despite limited documentation of hemorrhoids after service discharge, there is ultimately enough competent medical and lay evidence to warrant application of VA's doctrine of resolving reasonable doubt in the claimant's favor.  See 38 C.F.R. § 3.102.  This claim is therefore granted.


ORDER

Service connection for hemorrhoids is granted.


REMAND

VA examinations are needed for remaining claims.  38 C.F.R. § 3.159(c)(4) (2016); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (providing for examination where claimed current disability "may be" attributable to service).  For several of the claimed disabilities, the Veteran has competently and credibly reported symptoms but medical inquiry is needed to provide concrete diagnoses.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, some of the claimed disorders are documented within the Veteran's STRs.  Therefore, opinions are also needed regarding etiology.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him the opportunity to identify additional treatment records since separation from service, VA and/or private treatment sources, that are not already associated with his claims file and obtain records based on information provided.  

2. Schedule the Veteran for VA examination with an appropriate clinician for the following conditions: DDD of the cervical spine, a left elbow condition, a right hallux injury, left and right knee conditions, DJD of the left ankle, a right shoulder condition, and a right wrist condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should initially indicate whether a diagnosis is warranted of one or more of the following conditions:  DDD of the cervical spine, a left elbow condition, a right hallux injury, left and right knee conditions, DJD of the left ankle, a right shoulder condition, and a right wrist condition.  

Then, for each diagnosed disability, indicate whether that condition at least as likely as not (50 percent or greater probability) was incurred during military service; or, if arthritis is diagnosed, began within one year of separation from service, based on review of documented treatment history and the Veteran's own reported medical history.  

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Schedule the Veteran for VA examination with an appropriate clinician for gastroenteritis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should determine whether the Veteran has gastroenteritis or another gastrointestinal disability, and if so, indicate whether that condition at least as likely as not (50 percent or greater probability) was incurred during military service, based on review of documented treatment history and the Veteran's own reported medical history.  

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Then readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


